NOT RECOMMENDED FOR PUBLICATION
                                File Name: 18a0483n.06

                                           No. 18-3169

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                                                                     FILED
 NOEL A. CUMMINGS,                              )                              Sep 26, 2018
                                                )                          DEBORAH S. HUNT, Clerk
        Plaintiff-Appellant,                    )
                                                )
 v.                                             )      ON APPEAL FROM THE UNITED
                                                )      STATES DISTRICT COURT FOR THE
 GREATER CLEVELAND REGIONAL                     )      NORTHERN DISTRICT OF OHIO
 TRANSIT AUTHORITY, MICHAEL C.                  )
 YORK, JOSEPH CALABRESE, and                    )      OPINION
 SCOTT FERRARO,                                 )
                                                )
        Defendants-Appellees.                   )
                                                )
                                                )

       Before: GILMAN, KETHLEDGE, and BUSH, Circuit Judges.

       RONALD LEE GILMAN, Circuit Judge. In this employment-discrimination case, Noel

A. Cummings seeks to proceed with a lawsuit against the Greater Cleveland Regional Transit

Authority (GCRTA) and three of its employees based on the termination of her employment. But

she settled an earlier case against GCRTA that released GCRTA and all of its employees from any

and all claims related to Cummings’s employment with the company. At issue here is whether

that settlement agreement precludes the current suit under the doctrine of res judicata.

       In August 2014, Cummings filed a complaint against GCRTA and four of its employees,

asserting claims under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. (Title

VII), and under 42 U.S.C. § 1983.        Cummings v. Greater Cleveland Reg’l Transit Auth.,

88 F. Supp. 3d 812, 815 (N.D. Ohio 2015) (Cummings I). That complaint alleged that Cummings

was discriminated against by being placed on “crisis suspension” for refusing training and refusing
No. 18-3169
Cummings v. GCRTA, et al
to sign a mandatory “employee-assistance-program referral.” While that case was still pending,

Cummings’s employment with GCRTA was terminated. Two days later, the parties settled

Cummings I. That settlement released and discharged GCRTA and all of its employees “from any

and all claims . . . , whether presently known or unknown, arising out of or related in any way to

her employment with the GCRTA . . . .”

       In the present suit, Cummings sued GCRTA, Michael C. York (individually and as Deputy

General Manager of Operations at GCRTA), Joseph Calbrese (individually and as General

Manager and Chief Executive of GCRTA), and Scott Ferraro (individually and as Director of

Labor and Employee Relations at GCRTA). The complaint asserts two Title VII violations and

two § 1983 violations.

       Cummings alleges that by wrongfully terminating her employment, the defendants treated

her differently than they subsequently treated a similarly situated male employee. Specifically,

she alleges that Richard Newell—Director of Service Quality Management at GCRTA and

Cummings’s former supervisor—initiated a physical confrontation with another GCRTA

employee and was placed on “decision-making leave” by the defendants but was not discharged.

All of the disciplinary actions regarding Newell took place after Cummings’s employment was

terminated and her prior case was settled.

       The district court granted the defendants’ motion to dismiss because the doctrine of res

judicata precludes Cummings’s claims. Specifically, the court held that Cummings’s claims in the

present suit are covered by the settlement agreement. [Id.]

       After carefully considering the record on appeal, the briefs of the parties, and the applicable

law, we agree with the district court’s dismissal of Cummings’s complaint. Because the reasoning

that supports the dismissal of her complaint has been clearly articulated by the district court, the



                                                 2
No. 18-3169
Cummings v. GCRTA, et al
issuance of a detailed written opinion by this court would be unduly duplicative. Accordingly, the

decision rendered by the Honorable Sara Lioi, United District Judge for the Northern District of

Ohio, Eastern Division, is AFFIRMED on the basis of the reasoning detailed in her Memorandum

Opinion and Order dated January 17, 2018.




                                                3